Citation Nr: 1420124	
Decision Date: 05/06/14    Archive Date: 05/16/14	

DOCKET NO.  09-03 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic respiratory (lung) disability (with a history of bronchitis), to include as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for neuropathy of the left upper extremity.

3.  Entitlement to service connection for "tumors" of the left underarm, to include as the residual of exposure to Agent Orange.

4.  Entitlement to service connection for a disorder characterized by painful joints, muscles, and bones.

5.  Entitlement to service connection for a chronic gastrointestinal disorder, claimed as a "stomach condition" and/or H. Pylori infection.

6.  Entitlement to service connection for ischemic heart disease, to include as the residual of exposure to Agent Orange.

7.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with secondary major depressive disorder.

8.  What evaluation is warranted for bilateral hearing loss prior to September 16, 2010?

9.  What evaluation is warranted for bilateral hearing loss from September 16, 2010?

10.  Entitlement to an effective date prior to October 23, 2008 for an award of service connection for bilateral hearing loss.

11.  Entitlement to an effective date prior to December 13, 1991 for the award of a 70 percent evaluation for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971, to include service in the Republic of Vietnam as a light weapons infantryman.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In a decision of February 2005, the Board denied entitlement to service connection for a chronic lung (respiratory) disorder, to include as secondary to herbicide exposure.  Since that decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found that evidence neither new nor material, and the current appeal ensued.  

In February 2005, the Board additionally denied entitlement to service connection for multiple lipomas claimed as "cysts."  Inasmuch as it is unclear whether the Veteran's current claim for service connection for "tumors" is, in fact, the same as his previous claim for service connection for "cysts," the Board will address the issue of entitlement to service connection for tumors of the left underarm on a de novo basis. 

Based on statements contained in the file, it is unclear whether, in addition to the issues currently on appeal, the Veteran seeks entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder.  Such a claim, however, has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, the issues of entitlement to service connection for a chronic gastrointestinal disorder and ischemic heart disease; entitlement to increased evaluations for posttraumatic stress disorder with major depressive disorder and bilateral hearing loss; and entitlement to an effective date prior to December 13, 1991 for the award of a 70 percent evaluation for posttraumatic stress disorder is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a decision of February 2005, the Board denied entitlement to service connection for a chronic lung (respiratory) disorder, to include as secondary to herbicide (Agent Orange) exposure.

2.  Evidence received since the Board's decision in February 2005 denying entitlement to service connection for a chronic lung (respiratory) disorder, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.

3.  To the extent the Veteran currently suffers from neuropathy of the left upper extremity, such disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

4.  "Tumors" of the left underarm are not shown to have been present in service, or for many years thereafter, nor are they the result of any incident or incidents of the Veteran's period of active military service, to include exposure to Agent Orange.

5.  A disorder characterized by painful joints, muscles, and bones is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

6.  Prior to September 16, 2010, the Veteran's service-connected bilateral hearing loss was characterized by no more than Level III hearing impairment in the right ear, and Level V hearing impairment in the left ear.

7.  In a decision of October 1999, which the Veteran did not appeal to the United States Court of Appeals for Veterans Claims (Court), the Board denied entitlement to service connection for bilateral hearing loss.  

8.  On October 23, 2008, there was received a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for bilateral hearing loss arose no earlier than January 3, 2009, the date of a VA audiometric examination which found a nexus between the Veteran's inservice noise exposure and his bilateral hearing loss, and ultimately led to the assignment of an effective date of October 23, 2008 for the award of service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The decision of the Board in February 2005 denying entitlement to service connection for a chronic lung (respiratory) disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  Evidence submitted since the Board's February 2005 decision denying entitlement to service connection for a chronic lung (respiratory) disorder is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Neuropathy of the left upper extremity was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

4.  "Tumors" of the left underarm were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A disorder characterized by painful joints, muscles, and bones was not incurred in or aggravated by active military service, nor may osteoarthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for an evaluation in excess of 10 percent for service-connected bilateral hearing loss prior to September 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 (2013).

7.  Entitlement to an effective date prior to October 23, 2008 for an award of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of July and August 2007, as well as in May and October 2008, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

In reaching the decisions below the Board reviewed all the evidence in the Veteran's claims files to include his multiple contentions.  This includes, but is not limited to contentions offered during the course of a Decision Review Officer hearing in October 2010, and at a subsequent videoconference hearing before the undersigned Veterans Law Judge in October 2013.  Further, the Board considered Virtual VA and Veterans Benefits Management System records, and private treatment records and examination reports, in addition to various documents and statements by the Veteran's spouse.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for a chronic respiratory (lung) disorder, left upper extremity neuropathy, "tumors" of the left underarm, and a disorder characterized by painful joints, muscles, and bones.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during the Veteran's period of active military service, to include, in the case of the claimed respiratory disorder and "tumors," as the residual of exposure to Agent Orange.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis or an organic disease of the nervous system, such as neuropathy becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (as well as coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  

The aforementioned diseases shall become manifest to a degree of 10 percent or more any time after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last day on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term "herbicide" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2013).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2013).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the Board, that decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of a February 2005 Board decision it was noted that, with the exception of a single episode of upper respiratory infection in April 1971, the Veteran's service treatment records were negative for complaints, findings, or abnormalities indicative of a respiratory disorder.  In fact, in a Report of Medical History for separation from service in 1971, the Veteran specifically denied any history of chronic or frequent colds, and similarly denied any shortness of breath.  Significantly, at the time of his service separation examination, his lungs and chest were entirely within normal limits, and no pertinent diagnosis was noted.  The Board observes that, though the Veteran believed that he had a lung disorder which was related to military service, as of the time of the February 2005 decision, he had presented no competent evidence of any current disability of the lungs.  Moreover, radiographic studies of the Veteran's chest conducted in November 1998 and January 2000 were negative, showing no evidence of any lung disorder.  Under the circumstances, and absent evidence of a current respiratory disorder, the Board concluded that there was no basis for an award of service connection.  This was to say that there was no competent medical evidence of record suggesting a connection between any inservice incident or incidents, including exposure to herbicides, and the claimed unspecified lung disability.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  38 U.S.C.A. § 7104.

Evidence submitted since the time of the February 2005 Board decision, consisting, for the most part, of VA treatment records and examination reports, while "new," in the sense that it was not previously of record, is not "material."  More specifically, while since the time of the Board's February 2005 decision, the Veteran has voiced continuing complaints of various respiratory problems, there is no indication that, at present, he suffers from a chronic respiratory disability for which service connection could potentially be granted on a presumptive basis based on his presumed inservice exposure to Agent Orange.  Moreover, while in December 2006, the Veteran received a diagnosis of early chronic obstructive pulmonary disease, there is no evidence that chronic obstructive pulmonary disease is in any way the result of an incident or incidents of the Veteran's period of active military service, including inservice exposure to Agent Orange.  

Under the circumstances, the Board finds that evidence submitted since the February 2005 decision denying entitlement to service connection for a chronic lung disorder does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of entitlement to service connection for a chronic respiratory (lung) disorder must be denied.

Turning to the issues of entitlement to service connection for neuropathy of the left upper extremity, "tumors" of the left underarm, and a disorder characterized by painful joints, muscles, and bones, the service treatment records are entirely negative for history, complaints, or abnormal findings indicative of the presence of such pathology.  In fact, at his November 1971 separation examination the Veteran denied any problems with swollen or painful joints, and similarly denied the presence of skin disease, arthritis, neuritis, and any tumor, growth, cyst, or cancer.  A physical examination conducted at that time was essentially unremarkable, and no pertinent diagnoses were noted.

In point of fact, the earliest clinical indication of any left upper extremity problems is revealed by private medical records dated in the early 1980's, many years following the Veteran's discharge from active duty, at which time he complained of a "weakness" and/or "numbness" in his left upper extremity, apparently the result of a July 1983 n injury to his cervical spine sustained in a coal mine accident in July 1983.  Significantly, to date, the Veteran has yet to receive a diagnosis of left upper extremity neuropathy.  Moreover, while it is true that, subsequent to service, the Veteran received a diagnosis of left wrist carpal tunnel syndrome, there is no indication that such pathology is in any way the result of the Veteran's period of active military service.  

"Tumors"/lipomas of the Veteran's left upper extremity were similarly first noted no earlier than March 1982, once again, many years following the Veteran's discharge from active duty.  While the Veteran has argued that he currently suffers from "soft tissue sarcomas" such that he is entitled to a presumption of service connection based on exposure to Agent Orange, there currently exists no evidence whatsoever that the Veteran has in the past or currently suffers from such pathology.  Moreover, to the extent that the Veteran suffers from painful joints, muscles, and bones, to include arthritis, available evidence fails to demonstrate any relationship between such pathology and the Veteran's period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current disabilities to active military service, to include, in the case of his claimed respiratory (lung) and "tumor" disabilities, exposure to Agent Orange.  However, there currently exists no persuasive evidence that any of the disabilities at issue are in any way causally related to the Veteran's period of active military service, including his presumed exposure to Agent Orange.  As noted, the earliest clinical indication of the presence of any of the disabilities at issue is at a point in time many years following the Veteran's discharge from active duty.  The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, there is no persuasive evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service.  Under the circumstances, his claims of entitlement to service connection must be denied.

Increased Rating for Bilateral Hearing Loss

The Veteran also seeks entitlement to an increased evaluation for bilateral hearing loss.  It is contended that manifestations of that disability prior to September 16, 2010 were productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation in effect prior to that date.  

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012). 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2013) an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Id.  

In a January 2009 rating decision the RO granted entitlement to service connection and a 10 percent evaluation for bilateral hearing loss, effective from October 23, 2008, the date of the Veteran's "reopened" claim.  The Veteran voiced his disagreement with that determination.  Thereafter, in an October 2010 rating decision VA awarded a 30 percent evaluation for bilateral hearing loss effective September 16, 2010, the date of a VA audiometric examination.  The Veteran once again voiced his disagreement with that determination, and the current appeal ensued.  

During the course of VA outpatient treatment in September 2008, it was noted that the Veteran had undergone a complete audiological evaluation, with pure tone testing showing normal hearing progressing to a severe sensorineural hearing loss bilaterally.  Speech reception thresholds were reported as in agreement with pure tone findings, and speech discrimination scores were reportedly fair in the left ear and good in the right ear.  

On subsequent VA audiometric examination in January 2009, the Veteran gave a history of excessive noise exposure, including a mortar attack in which a mortar round landed within 10 feet of him, blowing him and another soldier down a hill.  When further questioned, the Veteran reported decreased hearing in both ears ever since the aforementioned incident.  The Veteran indicated that postservice he worked for about 17 years in coal mines until becoming disabled in 1987 due to a back injury.  According to the Veteran, during that time, he experienced "minimal occupational noise exposure," and similarly denied any recreational noise exposure.

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  

HERTZ
1000
2000
3000
4000
RIGHT EAR
15
50
55
70
LEFT EAR
20
60
65
70

Speech recognition ability was reported as 80 percent in the Veteran's right ear, and 72 percent in the left ear.  The pertinent diagnosis noted was normal hearing progressing to a severe sensorineural hearing loss bilaterally.  

Pursuant to applicable law and regulation, evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3000, and 4,000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based on the aforementioned, it is clear that, for the period in question, which is to say, the period prior to September 16, 2010, the Veteran exhibited no more than Level III hearing impairment in his right ear, and Level V hearing impairment in his left ear.  Such findings are commensurate with no more than the 10 percent evaluation in effect for a hearing loss prior to September 16, 2010.  Accordingly, an increased rating for that period is not warranted.  

In reaching this determination, the Board has given due consideration to the Veteran's potential entitlement to an extraschedular evaluation for his service-connected bilateral hearing loss.  However, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected bilateral hearing loss prior to September 16, 2010 is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


Earlier Effective Date

As regards the issue of entitlement to an effective date earlier than October 23, 2008 for the award of service connection for bilateral hearing loss, the law provides that the effective date of an award of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation or award of compensation is generally the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In an October 1999 decision the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran chose not to appeal that determination to the Court.  Hence, that decision is final  38 U.S.C.A. § 7104.

On October 23, 2008, the Veteran's claim to reopen the issue of entitlement to service connection for bilateral hearing loss was received.

In a January 2009 rating decision VA granted entitlement to service connection for bilateral hearing loss, based in large part on a nexus opinion obtained at the time of the aforementioned VA audiometric examination in January 2009.  That award of service connection was made effective from October 23, 2008, the date of the Veteran's "reopened" claim.

The Veteran has argued that he is entitled to an award of service connection effective from the time of his service in the Republic of Vietnam, inasmuch as his current hearing loss is the result of acoustic trauma sustained at that time.  While the appellant did sustain acoustic trauma in Vietnam, the Veteran chose not to appeal the October 1999 Board decision which denied entitlement to service connection for bilateral hearing loss.  Accordingly, that determination became final.  38 U.S.C.A. § 7104.  Not until October 23, 2008, did VA receive a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  It was the October 23, 2008 claim which ultimately led to the award of service connection for bilateral hearing loss.

As noted above, the effective date of an award of service connection based on a claim reopened after final disallowance (as in this case) is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In the case at hand, "entitlement arose" no earlier than January 3, 2009, the date of the aforementioned VA audiometric examination which established a nexus between the Veteran's inservice acoustic trauma and his current hearing loss.  Prior to that date, the evidence did not raise a reasonable doubt as to the etiology of the Veteran's bilateral hearing loss.  The fact that the RO chose to assign an effective date of October 23, 2008 for the award of service connection for bilateral hearing loss, apparently based on the date of receipt of the Veteran's claim to reopen, does nothing to alter the fact that, under any set of circumstances, entitlement to service connection did not arise prior to January 3, 2009.

In reaching these determinations, the Board considered the Veteran's testimony before a Decision Review Officer in August 2010, as before the undersigned in October 2013.  However, the Board rejects those assertions.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, in the case of his claims for service connection, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

 
ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a chronic respiratory (lung) disorder (to include as the residual of exposure to Agent Orange), is denied.

Entitlement to service connection for left upper extremity neuropathy is denied.  

Entitlement to service connection for "tumors" of the left forearm is denied.

Entitlement to service connection for a disorder characterized by painful joints, muscles, and bones is denied.

An initial evaluation in excess of 10 percent for bilateral hearing loss prior to September 16, 2010 is denied.

An effective date prior to October 23, 2008 for the award of service connection for bilateral hearing loss is denied.


REMAND

The Veteran is seeking entitlement to service connection for a chronic gastrointestinal disorder (including a "stomach condition" and/or H. Pylori infection), and ischemic heart disease.  He also seeks entitlement to an increased evaluations for his posttraumatic stress disorder with major depressive disorder and bilateral hearing loss effective from September 16, 2010.  Finally, the appellant seeks entitlement to an effective date prior to December 13, 1991 for the award of a 70 percent evaluation for posttraumatic stress disorder.  However, a review of the record raises some question as to the proper disposition of the aforementioned issues.  

In that regard, as regards the Veteran's claimed gastrointestinal disorder, the Board notes that, in July 1971, while in service, the appellant complained of stomach pain and diarrhea which occurred five times daily, and which had reportedly been present "for months."  While it is unclear whether, at that time, the Veteran underwent an evaluation for his gastrointestinal complaints, as of the time of a service separation examination in November 1971, his abdomen and viscera were within normal limits, and no pertinent diagnosis was noted.  However, since the Veteran's discharge from service, he has voiced continuing gastrointestinal complaints, and received both diagnoses of and treatment for gastritis and a positive H. Pylori infection.  Significantly, to date, the Veteran has yet to undergo a VA gastrointestinal examination for the purpose of determining the relationship, if any, between his inservice complaints and his current gastrointestinal problems.  Such an examination is necessary prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2007).  

Turning to the issue of entitlement to service connection for ischemic heart disease, to include as the residual of exposure to Agent Orange, the evidence shows that the Veteran served in the Republic of Vietnam.  Accordingly, he is presumed to have been exposed to Agent Orange.  The question then is whether he suffers from ischemic heart disease.  

In that regard, while a February 2013 VA examiner was of the opinion that the Veteran did not suffer from ischemic heart disease, other clinical studies, including stress tests, have been consistent with the presence of ischemia of a major portion of the anterior wall, as well as the basal third of the lateral wall.  Moreover, based on the evidence of record, the Veteran has apparently been prescribed Nitroglycerin for control of chest pain.  Unfortunately, the February 2013 VA examination was conducted not by a cardiologist, but, rather, by a nurse practitioner.  The Veteran has requested that he be afforded an additional examination by a "heart doctor" prior to a final determination of his claim for service connection.  The Board agrees that such an examination is in order.

Further, the Veteran seeks entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with major depressive disorder, as well as entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss effective from September 16, 2010.  In that regard, a review of the record would appear to indicate that the Veteran last underwent VA examinations for compensation purposes for each of those disabilities in September 2010, at this point, almost three and one-half years ago.  Under the circumstances, the Board is of the opinion that additional, more contemporaneous examinations would be appropriate prior to a final adjudication of the Veteran's claims for increase.

Finally, as regards the issue of entitlement to an effective date prior to December 13, 1991 for the award of a 70 percent evaluation for service-connected posttraumatic stress disorder, the Board notes that in a November 2007 rating decision VA denied entitlement to an effective date earlier than that date for the award of a 70 percent evaluation for posttraumatic stress disorder.  While the Veteran filed a timely notice of disagreement, he has yet to be furnished a statement of the case.  Under the circumstances, this issue must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2013, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded VA gastrointestinal, cardiovascular, psychiatric, and audiometric examinations in order to more accurately determine the exact nature and etiology of the disabilities at issue.  In that regard, the cardiovascular examination must be conducted by a cardiologist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the gastrointestinal examination, the examiner must specifically address whether the Veteran currently suffers from a chronic, clinically-identifiable gastrointestinal disorder (including a stomach disorder and/or H-Pylori infection, or residuals thereof), and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

Following completion of the cardiovascular examination, the examining cardiologist should specifically address whether the Veteran currently suffers from ischemic heart disease, as that pathology is defined by VA regulation.  In so doing, the cardiologist must attempt to reconcile apparent contradictory clinical findings.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.  

4.  The AMC/RO should then readjudicate the Veteran's claims for service connection for a chronic gastrointestinal disorder (claimed as a "stomach condition" and/or H. Pylori infection) and ischemic heart disease, as well as his claims of entitlement to increased evaluations for posttraumatic stress disorder and bilateral hearing loss.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent Statement of the Case and Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

5.  The AMC/RO must then issue to the Veteran a statement of the case addressing the question of entitlement to an effective date prior to December 13, 1991 for the award of a 70 percent evaluation for posttraumatic stress disorder.  The appellant is hereby informed that the Board cannot exercise appellate jurisdiction over this matter without a timely perfected appeal.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


